Citation Nr: 1426018	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Texas Veterans Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to May 1992 and from January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System.  In a September 2010 decision, the Central Texas Veterans Health Care System denied a claim for an annual clothing allowance for 2010.  

In March 2011, the Veteran requested a hearing before the Board.  A hearing was scheduled in April 2014, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn. 

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc disease of the lumbar spine. 

2.  The Veteran's service-connected lumbar spine disorder is managed with the use of a back brace, which has resulted in wear and tear of the Veteran's clothing. 

3.  The Veteran has been in receipt of a clothing allowance since 2008. 

4.  The Veteran is entitled to a clothing allowance for 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to an annual clothing allowance for the 2010 calendar year have been met.  38 U.S.C.A. §§ 1162, 5107 (West 200); 38 C.F.R. §§ 3.102, 3.810 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the Veteran's claim in full, there is no need to discuss whether there has been compliance with the duties to notify and assist.  

VA will pay a clothing allowance when the Under Secretary for Health (formerly the Chief Medical director) or such designee certifies that because of a service-connected disability, a prosthetic or orthopedic appliance (including a wheelchair) is worn or used which tends to wear out or tear the clothing of the Veteran.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810 (2010, 2013).

The Veteran receives compensation for several service-connected disabilities, including a lumbar spine disability for which he uses a prescribed back brace.  The Veteran has been in receipt of a clothing allowance since 2008 and contends that the back brace is rigid and tends to wear out his clothing.  See the Veteran's October 2010 statement.  

Although in September 2010 and November 2010 statements, VA's Chief of Prosthetic and Orthotic Lab indicated that the Veteran's back brace was not rigid and had no exposed metal, the Board finds that the Veteran was in need of a clothing allowance for use of his back brace in 2010.  The record supports the Veteran's contentions that the back brace is the type that would be likely to result in wear and/or tear on the Veteran's clothing.  Notably, the fact that the Veteran was in receipt of a clothing allowance in 2008 and 2009 supports this argument.  In other words, VA had previously approved the back brace in question for a clothing allowance.  Furthermore, in an April 2010 letter, VA indicated that a rigid back brace was an example of an appliance that tends to wear and tear clothing.  Resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to an annual clothing allowance for the 2010 calendar year.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An annual clothing allowance pursuant to 38 U.S.C.A. § 1162 for 2010 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


